Proceeding pursuant to CPLR article 78, initiated in this court pursuant to subdivision 4 of section 6510 of the Education Law, to review a determination of the Board of Regents which suspended petitioner’s license to practice podiatry and imposed a fine. Petitioner’s contention that the penalty imposed is disproportionate to the offense and shocking to one’s sense of fairness is without merit. (See Matter of Holmstrand v Board of Regents, 71 AD2d 725.) We have examined petitioner’s other contentions and find them to be unpersuasive. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Herlihy, JJ., concur.